Exhibit 10.2 Investor rights agreement This Investor Rights Agreement (this “Agreement”) is made and entered into as of February 16, 2015, by and among Giga-tronics Incorporated, a corporation organized in the State of California (the “Company”), and the purchaser identified on the signature page hereto (the “Purchaser”). This Agreement is made pursuant to the Securities Purchase Agreement, dated as of February 16, 2015, between the Company and the Purchaser (the “Purchase Agreement”), relating to the exercise of Existing Warrants and the issuance of New Warrants each as defined in the Purchase Agreement). NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Purchaser agree as follows: 1. Definitions . As used in this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, controls, is controlled by or is under common control with such Person, as such terms are used in and construed under Rule 405 under the Securities Act; provided , however , that notwithstanding the foregoing, as used herein, the Purchaser shall not be deemed an Affiliate of the Company or any Subsidiary, and none of the Company and its Subsidiaries shall be deemed an Affiliate of the Purchaser. “Agreement” has the meaning set forth in the preamble. “Blue Sky Filing” has the meaning set forth in Section 6(a) . “Business Day” means any day other than Saturday, Sunday or any other day on which commercial banks in the State of California or City of New York are authorized or required by law to remain closed. “Claims” has the meaning set forth in Section 6(a) . “Commission” means the United States Securities and Exchange Commission. “Common Shares” means those shares of the Common Stock issuable upon conversion of the Preferred Stock purchased by the Purchaser from the Company under any previous Securities Purchase Agreement or similar agreement and those shares of Common Stock issued or issuable upon exercise of the Existing Warrants or the New Warrants. “Common Stock” means the Company’s common stock, no par value. “Company” has the meaning set forth in the preamble and includes the Company’s successors by merger, acquisition, reorganization or otherwise. “Company Indemnified Party” has the meaning set forth in Section 6(b). “Effective Date” means the date a Registration Statement is declared effective by the Commission. “Effectiveness Deadline” means the date that is 60 days after the date of the Filing Deadline or, if the Commission staff reviews or provides comments on the applicable Registration Statement, 90 days after the date of the Filing Deadline. “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any successor statute, and the rules and regulations promulgated thereunder. -1- “Existing Warrants” has the meaning set forth in the Purchase Agreement. “Filing Deadline” means May 30, 2015. “Grace Period” has the meaning set forth in Section 3(j) . “Indemnified Damages” has the meaning set forth in Section 6(a). “Initial Registration Statement” has the meaning set forth in Section 2(a) . “Legal Counsel” has the meaning set forth in Section 3(c). “New Registration Statement” has the meaning set forth in Section 2(a) . “New Warrants” has the meaning set forth in the Purchase Agreement. “Person” means an individual, corporation, partnership, limited liability company, trust, business trust, incorporated or unincorporated association, joint stock company, joint venture, sole proprietorship, government (or an agency or subdivision thereof), governmental authority or other entity of any kind. “Preferred Stock” means any of the Company’s Series B, Series C and Series D Convertible Voting Perpetual Preferred Stock. “Prospectus” means the prospectus included in a Registration Statement, as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by a Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “Purchase Agreement” has the meaning set forth in the recitals. “Purchaser” has the meaning set forth in the preamble and includes any transferee or assignee thereof to whom the Purchaser assigns its rights under this Agreement and who agrees to become bound by the provisions of this Agreement in accordance with Section 8 and any transferee or assignee thereof to whom a transferee or assignee assigns its rights under this Agreement and who agrees to become bound by the provisions of this Agreement in accordance with Section 8 . “Purchaser Indemnified Party” has the meaning set forth in Section 6(a). “register,” “registered,” and “registration” refer to a registration effected by preparing and filing one or more Registration Statements (as defined below) in compliance with the Securities Act and pursuant to Rule 415 and the declaration or ordering of effectiveness of such Registration Statement(s) by the Commission. “Registrable Securities” means all of the Common Shares and any securities issued or distributed or issuable in respect thereof by way of a stock split, dividend or other distribution or in connection with a combination of shares, recapitalization, merger consolidation or other reorganization or similar event with respect to the Common Shares; provided, that Common Shares shall cease to be Registrable Securities upon the earliest to occur of the following: (A) a sale pursuant to a Registration Statement or Rule 144 (in which case, only such security sold shall cease to be a Registrable Security); (B) if such Common Shares have ceased to be outstanding; or (C) if such Common Shares have been sold in a private transaction in which the Purchaser’s rights under this Agreement have not been assigned to the transferee; provided, that Registrable Securities shall not include shares of the Company’s common stock issuable but not yet issued under the Existing Warrants that are not exercised as part of the First Exercise or the Second Exercise. “Registration Period” has the meaning set forth in Section 3(a). -2- “Registration Statement” means a registration statement or registration statements of the Company filed under the Securities Act covering the Registrable Securities. “Required Holders” means the holders of at least 50% of the Registrable Securities. “Rule 144” means Rule 144 under the Securities Act as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “Rule 415” means Rule 415 under the Securities Act as such Rule may be amended from time to time, or any successor rule providing for offering securities on a continuous or delayed basis. “Rule 424” means Rule 424 under the Securities Act as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “SEC Guidance” means any publicly-available written or oral guidance, comments, requirements or requests of the Commission staff. “Securities Act” means the Securities Act of 1933, as amended, or any successor statute, and the rules and regulations promulgated thereunder. “Selling Expenses” means all underwriting discounts, selling commissions and stock transfer taxes applicable to the sale of Registrable Securities, and fees and disbursements of counsel for any holder of Registrable Securities, except for the fees and disbursements of counsel for the holders of Registrable Securities required to be paid by the Company pursuant to Section 5 . “Suspension Notice” has the meaning set forth in Section 4(c) . “Underwritten Offering” means a registration in which Registrable Securities are sold to an underwriter or underwriters on a firm commitment basis for reoffering to the public. “Violations” has the meaning set forth in Section 6(a ). “Warrants” means the warrants issued by the Company and purchased by the Purchaser pursuant to the Purchase Agreement. 2. Registration . a.
